Exhibit 10.3

 

AGREEMENT

 

This Agreement is entered into between Dynamic Materials Corporation, a Delaware
corporation (the “Company”) and Richard A. Santa (“Executive”), dated
January 11, 2013, to be effective as of January 1, 2013 (the “Effective Date”).
 Certain capitalized terms used in this Agreement are defined in Section 6
below.

 

RECITALS

 

A.                                    Executive has served as an executive
officer of the Company for over 16 years and currently serves as the Senior Vice
President, Chief Financial Officer and Secretary of the Company.  The Company
has retained Executive to continue to perform services that are important to the
long-term success of the Company.

 

B.                                    The Board of Directors of the Company
believes that it is in the best interests of the Company and its shareholders to
provide Executive with enhanced financial security and sufficient encouragement
to remain employed with the Company.

 

C.                                    Company and Executive are parties to the
Employment Agreement dated as of April 23, 2008, as subsequently amended (the
“Employment Agreement”).  By its terms, the Employment Agreement expires
December 31, 2012 with no opportunity for extension or renewal.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises and covenants set
forth below, the parties agree as follows:

 

1.                                      Term of Agreement.  The term of this
Agreement shall commence as of the Effective Date and shall terminate
automatically on the earlier of (a) December 19, 2016 or (b) the date Executive
terminates his employment with the Company (the “Term”).

 

2.                                      Termination Without Cause.

 

(a)                                 If the Company terminates Executive’s
employment during the Term without Cause Executive will be entitled to certain
payments as set forth below (“Severance Pay”), provided Executive first executes
a binding termination release agreement in a form specified by the Company. 
Severance Pay will be in addition to any accrued but unpaid salary or vacation
earned through the date of Executive’s termination.  In addition if the Company
terminates Executive’s employment for any reason other than Cause, all
restricted stock held by Executive shall immediately vest, subject to the terms
and conditions of the Company’s 2006 Stock Incentive Plan.

 

(b)                                 The amount of Executive’s Severance Pay will
be determined as the sum of (a) an amount equal to 18 months of the Executive’s
annual base salary (as in effect immediately prior to the termination), plus
(b) an amount equal to 150% of the amount of the average bonus (if any) paid to
Executive for the three years preceding the termination, if any, less applicable

 

--------------------------------------------------------------------------------


 

withholdings; provided however, that if Executive’s age on the date of
termination is more than 64.5 years, the amount payable under subparagraph
(a) above shall be reduced by an amount equal to one month of Executive’s annual
base salary for each month of Executive’s age in excess of 64.5 years.

 

(c)                                  The Severance Pay shall be paid in a lump
sum, on a date determined by the Company, provided the release has been executed
and is effective and non-revocable, within sixty days following Executive’s
separation from service, except as required by Section 5(a) and Section 5(b).

 

(d)                                 For purposes of this Agreement “Cause” shall
include any of the following that detrimentally affect the Company:

 

(1)                                 a willful and substantial breach by
Executive of the terms of any written agreement between Executive and the
Company that has a materially adverse effect on the business and affairs of the
Company;

 

(2)                                 the failure by Executive to substantially
perform, or the gross negligence in the performance of, his duties for a period
of fifteen days, not caused by the Company or events out of the Executive’s
control, after the Board of the Company has made a written demand for
performance which specifically identities the manner in which he believes that
Executive has not substantially performed his duties;

 

(3)                                 the commission by Executive of a willful act
or failure to act of misconduct which is injurious to the Company, including,
but not limited to, material violations of any Company policy (such as the Code
of Ethics);

 

(4)                                 a conviction or a plea of guilty or nolo
contendere in connection with fraud or any crime that constitutes a felony in
the jurisdiction involved; or

 

(5)                                 an act of failure to act constituting fraud
or dishonesty that compromises Executive’s ability to act effectively as a
high-level executive of the Company.

 

3.                                      Termination Upon Death or Disability.

 

(a)                                 If Executive dies during the Term, this
Agreement shall automatically terminate as of the date of his death and the
parties shall be relieved from their respective duties and obligations to one
another as of the effective date of any such termination.  Executive’s estate or
designated beneficiaries shall receive any accrued but unpaid portion of
Executive’s salary and the bonus, if any, he would have received in respect of
the portion of the fiscal year prior to his termination.  The bonus shall be an
amount equal to the average annual bonus (if any) paid to Executive for the
three years preceding his death multiplied by the fraction that represents the
portion of the year (rounded up to the next full month) he worked prior to his
death.  The accrued but unpaid salary and bonus shall be paid in a lump sum on a
date determined by the Company within sixty days after Executive’s death.

 

(b)                                 If Executive is unable to fully and
satisfactorily perform any of the essential functions of his position by reason
of disability, with or without reasonable accommodation as

 

2

--------------------------------------------------------------------------------


 

may be required under law, for a period of at least sixty consecutive calendar
days, this Agreement and Executive’s employment may be terminated at the
election of the Company, effective upon sixty days’ written notice given at any
time after such consecutive sixty day period of continuous disability elapses,
provided Executive continues to be suffering from such disability at the time
notice of such termination is given by the Company.  In the event of termination
under the previous sentence, the parties shall be relieved from their respective
duties and obligations to one another from and after the date such termination
takes effect.  Executive shall receive any accrued but unpaid portion of
Executive’s salary and the bonus, if any, he would have received in respect of
the portion of the fiscal year prior to his termination.  The bonus shall be an
amount equal to the average annual bonus (if any) paid to Executive for the
three years preceding the termination of his employment multiplied by the
fraction that represents the portion of the year (rounded up to the next full
month) he worked prior to the termination of his employment.  The accrued but
unpaid salary and bonus shall be paid on a date determined by the Company in a
lump sum within sixty days after Executive’s termination, except as required by
Section 5(a).  Should Executive’s disability, if any, be of an intermittent
nature, the disability shall nonetheless be considered to be continuing during
any period of time that the disability abates for seven or fewer consecutive
calendar days, but any such intermittent periods during which the disability has
abated for seven or fewer consecutive calendar days shall not be counted for
purposes of determining the consecutive sixty day period of “continuous”
disability following which the Company may elect to give notice of termination.

 

For purposes of this Section 3(b), “disability” shall mean that Executive is
unable, by reason of physical or mental sickness or illness, injury, or
incapacity, to perform any of the essential functions of his regular employment
by the Company.  Executive shall be considered to be suffering from a disability
if he is determined to be disabled by any disability insurer insuring Executive
on the date the condition of disability commenced.  In the event there is no
disability determination made by a relevant insurer, Executive shall be
considered to be suffering from a disability if, in the opinion of a qualified
physician selected by mutual agreement of Executive and the Company, Executive
is determined to be unable to perform any of the essential functions of his
regular employment by the Company by reason of any physical or mental sickness,
injury, or incapacity.  In the event Executive and the Company cannot agree upon
the selection of a qualified physician, each party shall appoint a qualified
physician of his or its choice and the two physicians so appointed shall
mutually select a qualified physician to render the subject opinion as to
whether or not Executive is suffering from a disability as defined above.  A
“qualified physician” shall mean a person who is licensed to practice medicine
and prescribe and administer prescription drugs and/or to perform surgery in the
state of Executive’s residence at the time of the commencement of the believed
disability (or is so licensed in such other state as the parties shall
reasonably agree is a convenient place in which to examine Executive and/or
review his medical records) and who is acting within the scope of his/her
medical license and qualified by his/her licensure, certification, training or
experience to render the subject opinion.

 

4.                                      Continuation of Group Health Coverage. 
In the event of any termination of Executive’s employment in connection with
which Executive is entitled by law or is allowed by the Company to continue his
coverage under the Company’s health, dental, eye and other medical insurance
policies, Executive shall be responsible for paying the full cost of all
insurance premiums and charges necessary to keep such coverage in force during
any period of time that such coverage is so continued following termination.

 

3

--------------------------------------------------------------------------------


 

5.                                      Section 409A; Deferred Compensation.

 

(a)                                 Delay in Payment.  Notwithstanding anything
in this Agreement to the contrary, if Executive is determined by the Company (or
its successor) to be a “specified employee,” and an amount payable under this
Agreement is treated as deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), such amount shall not be paid
until the date that is the first business day following the six-month period
after Executive’s separation from service (or if earlier, Executive’s death). 
Such delay in payment shall only be effected to the extent required to avoid
adverse tax treatment to Executive under Section 409A.  Any payment not subject
to such delay, shall be paid pursuant to the time and form of payment specified
above.  Any compensation that would have otherwise been paid during the delay
period shall be paid to Executive (or Executive’s beneficiary or estate) in a
lump sum payment on the first business day following the expiration of the delay
period.

 

(b)                                 Special Timing Rule for Releases.  If, for
purposes of Section 2(c), the sixty day period following separation from service
ends in a calendar year after the calendar year in which Executive’s service
ends, the payment will be made, subject also to Section 5(a) above, no earlier
than the first business day of such later calendar year.

 

(c)                                  Key Definitions.  For purposes of the
Agreement, the term “termination of employment” shall mean “separation from
service” as defined in Section 409A.

 

(d)                                 Interpretation.  The parties intend that all
payments payable under this Agreement will not be subject to the additional tax
imposed by Section 409A, and the provisions of this Agreement shall be construed
and administered consistent with such intent.  To the extent such potential
payments could become subject to Section 409A, the Company (or its successor)
and Executive agree to work together to modify the Agreement to the minimum
extent necessary to reasonably comply with the requirements of Section 409A,
provided that the Company (or its successor) shall not be required to pay
Executive’s taxes or additional compensation.  The Company makes no
representations with respect to the federal, state, or local tax treatment of
the payment of amounts pursuant to this Agreement.  Executive acknowledges that
the Company has advised him to seek his own counsel with respect to the federal,
state, and local tax treatment of the payments of the amounts pursuant to this
Agreement, including the treatment of the payments under Section 409A.

 

6.                                      At-Will Employment.  This Agreement does
not modify Executive’s status as an employee-at-will. The parties acknowledge
that Executive is an employee-at-will and that Executive’s services may be
terminated by the Company at any time with or without Cause.

 

7.                                      Severability.  The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

 

8.                                      Binding Effect.  This Agreement shall be
binding upon the parties, their successors, executors and heirs.

 

9.                                      Assignability.  This Agreement shall be
freely assignable by the Company and shall inure to the benefit of its
successors and assigns.  Any rights provided to Executive under

 

4

--------------------------------------------------------------------------------


 

the terms of this Agreement shall not be assigned, transferred or alienated,
except by will or pursuant to the laws of descent and distribution.

 

10.                               Entire Agreement.  This Agreement, including
the Key Employee Proprietary Information and Inventions Agreement and the Non
Competition Agreement, which are incorporated herein and made a part hereof by
reference, embody the entire agreement between the parties hereto and supersedes
all prior agreements (oral or written), negotiations and discussions between the
Company and Executive.

 

11.                               Amendment.  This Agreement may only be amended
by written agreement of the Company and Executive.

 

12.                               Governing Law and Venue.  The validity of this
Agreement and any of its terms and provisions, as well as the rights and duties
of the parties hereunder, shall be governed by the laws of the State of Colorado
(without regard to its conflicts of law doctrines) and the venue for any action
to enforce or to interpret this Agreement shall be in a court of competent
jurisdiction located in the State of Colorado and each of the parties consent to
the jurisdiction of such court in any such action or proceeding and waives any
objection to venue laid therein.

 

13.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which shall together constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof shall bear
the signatures of all the parties indicated as the signatories hereto.

 

14.                               Notices.  All notices, requests, demands and
other communications under the Agreement shall be given in writing and shall be
served either personally, by facsimile or delivered by first class mail,
registered or certified, return receipt requested, postage prepaid and properly
addressed to the parties as noticed herein. Notice shall be deemed received upon
the earliest of actual receipt, confirmed facsimile or three days following
mailing pursuant to this section.

 

If to Executive:

 

Richard A. Santa
6910 Pawnee Way

Niwot, CO  80503

 

If to the Company:

 

Dynamic Materials Corporation
Attention: Chief Executive Officer
5405 Spine Road
Boulder, CO 80301
Facsimile:  (303) 604-1897

 

15.                               Interpretation.  Each party has had the
opportunity and has reviewed and revised this Agreement (and has had an
opportunity to consult with counsel if desired) and, therefore, the

 

5

--------------------------------------------------------------------------------


 

rule of construction requiring that any ambiguity be resolved against the
drafting party shall not be employed in the interpretation of this Agreement. 
The section headings contained in this Agreement are for convenience and
reference purposes only and shall not affect in any way the meaning and
interpretation of this Agreement.

 

16.                               Attorney’s Fees and Costs.  If either party
shall commence any action or proceeding against the other to enforce the
provisions hereof, or to recover damages as a result of the alleged breach of
any provisions hereof, the prevailing party therein shall be entitled to recover
all reasonable costs incurred in connection therewith, including reasonable
attorney’s fees.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below to be effective as of the Effective Date.

 

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

 

 

By:

/s/Kevin T. Longe

 

 

Kevin Longe

 

 

Chief Operating Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Richard A. Santa

 

Richard A. Santa

 

6

--------------------------------------------------------------------------------